Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
Amendments of Claims 1, 11 and 21 are acknowledged.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

On Claim 1: The limitation “maintaining the absorbent sanitary product in a folded state via a first compression conveyor” corresponds to a step that is not modified by sufficient structure, material, or acts for performing the claimed function of maintaining the products on a folded state, such “compression conveyor” is not given any structure in the claim.

On claims 11 and 21: The limitation “an inverted main conveyor configured to convey absorbent sanitary products thereon in a machine direction”, indicates a function but it is not modified by sufficient structure, material, or acts for performing the claimed function. The Claims do not indicate how the conveyor is configured to perform the function of conveying the products.

On Claim 11: The limitation “a first compression conveyor that is positioned … configured to maintain the absorbent sanitary product in a folded state”, indicates a function but it is not modified by sufficient structure, material, or acts for performing the claimed function. 

On Claim 21: The limitation “positioning a first compression conveyor … for maintaining the absorbent sanitary product in a folded state” corresponds to a step that is not modified by sufficient structure, material, or acts for performing the claimed function of maintaining the products on a folded state, such “compression conveyor” is not given any structure in the claim.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The Claim includes the limitations “conveying an absorbent sanitary product in a machine direction along a main conveyor” on lines 3 and 4 and “a first compression conveyor that is positioned adjacent and beneath a main conveyor between the first and second folding stations” on lines 9 and 10. It is unclear if the Applicant is making reference to the same conveyor or not, but for prosecution it will be considered that they are different conveyors. The Claim also includes the limitation “compression conveyor” that is not defined on the claims.

Regarding Claim 2:
The Claim includes the limitation “conveying the absorbent sanitary comprises conveying the absorbent sanitary product along an inverted main conveyor”. The term “inverted main conveyor” is not defined on the claims. Note that the only limitation associated to the mentioned conveyor is to convey the product on a pad down orientation. 

Regarding Claims 1, 11 and 21:
The Claims include limitations mentioned above which have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Baker (US 2003/0114814).
Regarding Claims 1 and 8:
McCabe discloses a method for folding discrete absorbent sanitary products, the method comprising: 
conveying an absorbent sanitary product in a machine direction along a main conveyor (Figure 3A, sanitary product 18 is conveyed by conveyors 58 and 60, that short of any additional limitation can be considered “main conveyors”);
performing a first folding of the absorbent sanitary product at a first folding station (Figures 4 to 12 show the folding process on a Folding station), 
maintaining the absorbent sanitary product in a folded state via a first compression conveyor that is positioned adjacent and beneath a main conveyor between the first and second folding stations (Figure 3A; The section of conveyor 20 under main conveyor 60 can be considered a compression conveyor between the first folding station and a second folding station if an additional folding is required)
wherein performing the first folding at the first folding station comprises: 
engaging the absorbent sanitary product with a first drum and rotating the absorbent sanitary product in a first rotational direction; contacting the absorbent sanitary product with one or more folding fingers traveling in the machine direction (Figure 8A shows the item 18 engaging and being rotated by first drum 50 and contacting fingers 36); engaging the absorbent sanitary product with a rotating member adjacent to the first drum and downstream therefrom in the machine direction, the rotating member rotating in the first rotational direction; and folding the absorbent sanitary product over the one or more folding fingers via rotation of the rotating member in the first rotational direction (Figure 11A and 12A show the item 18 being engaged with the rotating member 24 and being folded over fingers 36).
McCabe does not disclose the first folding being performed at a first folding point of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and performing a second folding of the absorbent sanitary product at a second folding station, the second folding being performed at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product. McCabe discloses a sanitary product requiring just one folding in the middle.
The use of more than one folding location to fold absorbent sanitary product is very well known in the art, in particular for folding sanitary towels or catamenial devices, such for example Baker teaches making multiple folds, which includes trifolding an absorbent sanitary product on which a first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and subsequently performing a second folding of the absorbent sanitary at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product (Figures 9, and Paragraph 162, Those skilled in the art will appreciate that a plurality of folds can be made in absorbent core blank 128 in any particular configuration by repeating the procedure described above with reference to FIG. 9 any number of times. For example, another rotating drum and chamber may be disposed downstream from the second set of rollers 330 to form a second fold) so the absorbent sanitary product is folded into thirds.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to McCabe the teachings of Baker and perform a first and second folding as described and use a first folding station to make the first folding at the first folding location and a similar second folding station to make the second folding at the second folding location so the absorbent sanitary product is folded into thirds.

Regarding Claim 9:
McCabe discloses further comprising controlling the one or more folding fingers to move into a folding zone to contact the absorbent sanitary product and move out of the folding zone and out of a path of the absorbent sanitary product, wherein controlling the one or more folding fingers comprises advancing the one or more folding fingers around a travel path of a pair of belts to which each of the one or more folding fingers are mounted, as part of one or more guide transporters (Figure 14B shows the fingers 36 moving out of the folding zone by action of belts 62).

Regarding Claim 10:
As discussed for Claim 1, the modified invention of McCabe discloses that the one or more guide transporters are controlled to position the one or more folding fingers of each of the first and second folding stations at the first folding location and the second folding location, respectively (Figure 3B, side rotating belt units 28 and 30).

Claims 2 to 7, 11 to 13 and 15 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Baker (US 2003/0114814)  as applied to claim 1 above, and further in view of Piantoni (US 2011/003673).
Regarding Claim 2: (See Rejection 112)
As discussed above for claim 1, the modified invention of McCabe discloses the invention as claimed.
The modified invention of McCabe does not disclose if conveying the absorbent sanitary products comprises conveying the absorbent sanitary product along an inverted main conveyor in a pad down orientation, such that a first side of the absorbent sanitary product that includes an absorbent pad thereon faces away from the inverted main conveyor.
Piantoni discloses that conveying the absorbent sanitary product comprises conveying the absorbent sanitary product along an inverted main conveyor in a pad down orientation to feed a folding device after the products are assembled and cut; on Figure 1 shows rollers 5 and 26, which both can be considered “inverted conveyor”, feeding a folding device 3, and given that in general the absorbent sanitary products are folded with the pad “inside” the fold then roller 5 would be an inverted conveyor conveying absorbent sanitary products in a pad down orientation. If for some reason the products are being folded with the pad outside then roller 26 would be the inverted conveyor conveying absorbent sanitary products in a pad down orientation; note that one of the important reasons for the use of this devices is to space the pads before feeding them to the folder.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of McCabe the teachings of Piantoni and use an inverted conveyor conveying absorbent sanitary products in a pad down orientation as part of the device feeding to de folder with the purpose of spacing the products before folding.

Regarding Claim 3:
McCabe discloses the rotating member comprises a second drum (Figures 2 to 14, Drum 24), and wherein engaging the absorbent sanitary product with the first and second drums at the first folding station comprises: engaging the first side of the absorbent sanitary product with the first drum to cause the leading edge of the absorbent sanitary product to rotate further away from the main conveyor (Figures 5 and 6); releasing the absorbent sanitary product from the first drum; and engaging a second side of the absorbent sanitary product with the second drum to cause the absorbent sanitary product to rotate back towards main conveyor (Figures 12A).

Regarding Claim 4:
McCabe discloses that engaging the first side of the absorbent sanitary product with the first drum comprises activating a vacuum portion of the first drum to cause the absorbent sanitary product to engage the first drum (Figures 3 and 4, vacuum ports 50 on drum 24).  

Regarding Claims 5 and 6:
McCabe discloses that the vacuum portion juts out in a radial direction from a non-vacuum portion of the first drum (Figure 3A, the vacuum portion is opposite from a non-vacuum part of the drum, note that this limitation contradicts Figure 3), and wherein notches in the first drum are positioned at locations where the vacuum portion transitions to the non-vacuum portion (Figures 7a and 8a show notches 54 positioned at locations where the vacuum portion transitions to the non-vacuum portion) and also that the one or more folding fingers proximate a respective notch of the notches when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum (Figures 7a and 8a show fingers 36 getting into notches 54 when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum).

Regarding Claim 7:
As discussed for Claim 2, the modified invention of McCabe considers roll 3 of Piantoni the inverted main conveyor and on Figure 1 it can be seen that it is sloped downward at locations feeding into the first folding station. 

Regarding Claims 11, 12 and 21:
McCabe discloses a folding system for folding a plurality of discrete absorbent sanitary products (Figure 1, folding system 10), the folding system comprising: 
a first folding station positioned to receive the absorbent sanitary products on the main conveyor and controlled to perform a first folding thereof at a first folding location of the absorbent sanitary product (Figure 1, the Station is formed at least by drums 22, 24, belt units 28 and 30 and conveyor 20)
a first compression conveyor that is positioned adjacent and beneath a main conveyor between the first and second folding stations configured to maintain the absorbent sanitary product in a folded state (Figure 3A; The section of conveyor 20 under main conveyor 60 can be considered a compression conveyor between the first folding station and a second folding station if an additional folding is required);
 wherein the first folding station comprises: 
a first drum rotating in the machine direction to engage an absorbent sanitary product and cause the leading edge of the absorbent sanitary product to rotate away from the main conveyor (Figure 4, drum 22);a rotating member positioned adjacent the first drum and downstream in the machine direction, the rotating member rotating in the machine direction to engage the absorbent sanitary product and cause the absorbent sanitary product to rotate back toward the main conveyor (Figure 10a, drum 24); and 
one or more guide transporters each comprising a plurality of folding fingers, with each of the one or more guide transporters configured to translate a folding finger of the plurality of folding fingers in the machine direction at a same speed as the main conveyor and position the folding finger to contact the absorbent sanitary product; wherein the absorbent sanitary product is folded over the folding finger as the rotating member causes the absorbent sanitary product to rotate back toward the main conveyor (Figures 2 to 11, belt units 20 and 30 include fingers 36 that are translated to fold the items 18 as the rotating member 24 causes it to rotate back to the main conveyor).
McCabe does not disclose the first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and performing a second folding of the absorbent sanitary product at a second folding station, the second folding being performed at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product. McCabe discloses a sanitary product requiring just one folding in the middle.
The use of more than one folding location to fold absorbent sanitary product is very well known in the art, in particular for folding sanitary towels or catamenial devices, such for example Baker teaches making multiple folds, which includes trifolding an absorbent sanitary product on which a first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and subsequently performing a second folding of the absorbent sanitary at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product (Figures 9, and Paragraph 162, Those skilled in the art will appreciate that a plurality of folds can be made in absorbent core blank 128 in any particular configuration by repeating the procedure described above with reference to FIG. 9 any number of times. For example, another rotating drum and chamber may be disposed downstream from the second set of rollers 330 to form a second fold) so the absorbent sanitary product is folded into thirds.

The modified invention of McCabe does not disclose if conveying the absorbent sanitary products comprises conveying the absorbent sanitary product along an inverted main conveyor in a pad down orientation, such that a first side of the absorbent sanitary product that includes an absorbent pad thereon faces away from the inverted main conveyor.
Piantoni discloses that conveying the absorbent sanitary product comprises conveying the absorbent sanitary product along an inverted main conveyor using a vacuum in a pad down orientation to feed a folding device after the products are assembled and cut; on Figure 1 shows rollers 5 and 26, which both can be considered “inverted conveyor”, feeding a folding device 3, and given that in general the absorbent sanitary products are folded with the pad “inside” the fold then roller 5 would be an inverted conveyor conveying absorbent sanitary products in a pad down orientation. If for some reason the products are being folded with the pad outside then roller 26 would be the inverted conveyor conveying absorbent sanitary products in a pad down orientation; note that one of the important reasons for the use of this devices is to space the pads before feeding them to the folder.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of McCabe the teachings of Piantoni and use an inverted conveyor conveying absorbent sanitary products in a pad down orientation as part of the device feeding to de folder with the purpose of spacing the products before folding.

Regarding Claim 13:
McCabe discloses that each of the one or more guide transporters further comprises: a motor (paragraph 29); and a pair of belts coupled to the motor so as to be driven thereby to rotate around a travel path (Figure 3A, belts 62); wherein the plurality of folding fingers is mounted to the pair of belts to rotate therewith, with the plurality of fingers being maintained in a cross-machine direction when translated in the machine direction (Figure 3A, Fingers 36 on belts 62 are on a cross-machine direction).
McCabe does not specifically disclose the motor being a servo motor.
The use of servomotors is very well known in the art when controlling the speed or position of the driven elements is required.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use servomotors to drive the belts since their use is very well known in the art.

Regarding Claim 15:
The modified invention of McCabe discloses that the first drum in each of the first and second folding stations comprises a vacuum drum including: one or more vacuum portions each including vacuum ports therein, the one or more vacuum portions each configured to selectively activate and de-activate formation of a vacuum to engage and release the absorbent sanitary product; and one or more non-vacuum portions separating the one or more vacuum portions (Figure 3A shows drum 22 with vacuum ports 50 forming a vacuum portion and a portion without vacuum ports that would form a non-vacuum portion).

Regarding Claim 16:
McCabe discloses a radius of the first drum at the one or more vacuum portions is greater than a radius of the first drum at the one or more non-vacuum portions, with a notch formed in the first drum at transitions between the one or more vacuum portions and the one or more non-vacuum portions (Figure 3A, the radius of Drum 22 is greater at the vacuum portion that the examiner will consider that ends at notch 54, at the notch the “non-vacuum portion” starts and the radius of the drum is smaller.

Regarding Claim 17:
McCabe discloses that the one or more folding fingers proximate a respective notch of the notches when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum (Figures 7a and 8a show fingers 36 getting into notches 54 when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum).

Regarding Claim 18:
The modified invention of McCabe does not explicitly disclose that the inverted main conveyor is sloped downward at locations feeding into the first folding station and the second folding station, actually McCabe discloses an upwards slope.
Note that the conveyor of McCabe transfer pieces from a location “below” the folding stations so it has to be sloped upwards, it would be obvious to slope it downwards at least partially if the pieces were being transferred from a location “above” the folding stations.

Regarding Claim 19:
McCabe discloses that the rotating member comprises a second drum having a diameter smaller than a diameter of the first drum (Figure 3A, Drum 24 has notches 56 that define a “non-vacuum” portion of a smaller diameter than the diameter of the vacuum portion of drum 22).

Regarding Claim 20:
As discussed above for claim 11, the modified invention of McCabe discloses the invention as claimed.
The modified invention of McCabe does not disclose that size of the first drum in the second folding station is smaller than a size of the first drum in the first folding station and/or a size of the second drum in the second folding station is smaller than a size of the second drum in the first folding station.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the first and second drums of the second folding station of a smaller size, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. Note that Paragraph 35 of the PGPub reads “The first vacuum drum 30 may be identical in construction to first vacuum drum 18 at first folding station 16”, so the limitation is not critical and can be considered a design choice.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Baker (US 2003/0114814) and Piantoni (US 2011/003673) as applied to Claim 13 above and further in view of Bich (US 2008/0083203).
Regarding Claim 14:
As discussed above for claim 13, the modified invention of McCabe discloses the invention as claimed.
The modified invention of McCabe does not disclose each of the plurality of folding fingers is mounted via a pivot that allows for rotation of the folding finger upon a jamming of the folding finger. 
The fact that a finger or any other similar part of a rotating machine gets jammed and bends due to excessive force being applied to it is surely undesired but it is also a common occurrence, and it is preferable in general for the part not to break completely and cause additional damage. In particular Bich teaches using a similar “finger” that includes an elastomeric pivot which spans a failure region of the finger and will retain a free end of the finger in connection with a mounting end thereof when the failure region is broken, and which is configured to retain it for limiting potential damage to the machine from the broken end.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the fingers of a material that allows them to bend upon jamming instead of completely breaking away. 

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. The Applicant in general argues that McCabe does not disclose folding the product more than once, and the Examiner agrees, but since McCabe produces a single fold, then passing the product for a second folder as the one described by McCabe will produce a second fold, the exact location of the folds will require just adjustments that are common in the art. To make the rejection clearer the Examiner replaced the reference Finch with Baker (US 2003/0114814), that actually teaches a similar folding station executing a folding and clearly indicating that if a further foldings were needed then further foldings stations could be added to execute the needed foldings.
Regarding the arguments about the “inverted main conveyor” and the “compression conveyor”, note that both limitations in this new action could be interpreted under 112(f) since the claims mention just the function for them but no structure whatsoever, also the amendments of the claims read “maintaining the absorbent sanitary product in a folded state via a first compression conveyor that is positioned adjacent and beneath a main conveyor between the first and second folding stations”; as indicated on the rejections of the independent claims, on Figure 3A; the section of conveyor 20 under main conveyor 60 can be considered a compression conveyor accomplishing the claimed function. 
Regarding the inverted conveyor, the only limitations it has is that it should convey the products on a “pad down” orientation, such that a first side of the absorbent sanitary product that includes an absorbent pad thereon faces away from the inverted main conveyor, something that is a very common practice and Claim 11 includes the absorbent sanitary products being maintained on the main conveyor via a vacuum, this limitation is somewhat unclear since a “main conveyor” is mentioned not an “inverted main conveyor” so the vacuum could be in reference to the inverted main conveyor or maybe not. Anyway, the Examiner used the reference Piantoni (US 2011/003673) which teaches feeding a folding station with vacuum drums conveying the products on a “pad down” orientation. Note that a sear of the term “inverted conveyor” produced multiple results very distinct to the one being claimed.

In the opinion of the Examiner, providing structure to the inverted conveyor and how the product is being transported along the whole folding system would surely overcome the references on the record and is open to an interview to discuss this subject at the Applicants convenience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731